       Case 5:19-cv-00242-OLG Document 2 Filed 03/12/19 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                                                                                           FILED
                                WESTERN DISTRICT OF TEXAS                                    MAR      1   2 2019
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,
                                                                                     C1ISTI
                                                                                    WESTERN    DISTRJ

                                                                                                            UTY    ERK
                                 Petitioner,

                                                                  CIVIL NO.
V.
                                                                                                             QQ
$840,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY,                                                SM 90A0242
                                 Respondent.

                           VERIFIED COMPLAINT FOR FORFEITURE

       Comes now Petitioner United States of America, by and through the United States Attorney

for the Western District of Texas and the undersigned Assistant United States Attorney, pursuant

to Rule G, Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions,

Fed. R. Civ. P., and respectfully states as follows:

                                              I.
                                    NATURE OF THIS ACTION

       This action is brought by the United States of America seeking forfeiture to the United

States of the following property:

       $840,000.00, More or Less, in United States Currency, seized on December 12, 2018
       from Capital One Bank (account # XXXXXX7988),

hereinafter the "Respondent Currency."

                                              II.
                                   JURISDICTION AND VENUE

       Under Title 28 U.S.C. § 1345, this Court has jurisdiction over an action commenced by the

United States, and under Title 28 U.S.C.   §   1355(a), jurisdiction over an action for forfeiture.       This

Court has   in   rem jurisdiction over the Respondent Currency under Title 28 U.S.C.      §1355(b) and
        Case 5:19-cv-00242-OLG Document 2 Filed 03/12/19 Page 2 of 3



1395.   Venue is proper in this district pursuant to Title 28 U.S.C.     §   1355(b)(1) because the acts

or omissions giving rise to the forfeiture occurred in this district, and pursuant to Title 28   U.s.c.


§   1355(b)(1)(B) and 1395(b) because the Respondent Currency is found in this district.

        The Respondent Currency was seized on December 12, 2018, by the United States Secret

Service (USSS) and has remained in the custody of the USSS within the jurisdiction of the United

States District Court, Western District of Texas, San Antonio Division, and shall remain within

the jurisdiction of the Court pending litigation of this case.

                                           III.
                              STATURY BASIS FOR FORFEITURE

        This is a civil forfeiture action      in   rem brought against the Respondent Currency for

violations of Title 18 U.S.C.      §   1343 and subject to forfeiture to the United States   of America

pursuant to Title 18 U.S.C.   §   981(a)(1)(C), which states:

        Title 18 U.S.C. § 981. Civil forfeiture
            (a)(1) The following property is subject to forfeiture to the United States:

           (C) Any property, real or personal, which constitutes or is derived from
           proceeds traceable to. . . any offense constituting "specified unlawful activity"
           (as defined in section 1956(c)(7) of this title), or a conspiracy to commit such
           offense.

       Violations of Title 18 U.S.C. § 1343, Wire Fraud, are offenses constituting "specified
unlawful activity" as defined in Title 18 U.S.C. § 1956(c)(7).

                                         IV.
                           FACTS IN SUPPORT OF VIOLATIONS

        See Appendix "A" for facts under seal.

                                                      V.
                                                 PRAYER

        WHEREFORE, Petitioner, United States of America, prays that due process issue to

enforce the forfeiture of the Respondent Currency, that due notice pursuant to Rule G(4) be given
                                                      2
       Case 5:19-cv-00242-OLG Document 2 Filed 03/12/19 Page 3 of 3



to all interested parties to appear and show cause why forfeiture should not be   decreed,1   and in

accordance with Rule G of the Supplemental Rules for Admiralty or Maritime Claims and Asset

Forfeiture Actions, Fed. R. Civ. P., that the Respondent Currency be forfeited to the United States

of America, that the Respondent Currency be disposed of in accordance with the law and for any

such further relief as this Honorable Court deems just and proper.

                                                     Respectfully submitted,

                                                     JOHN F. BASH
                                                     United States Attorney

                                             By:
                                                     MAR       ELDA G. VALAD$
                                                     Assistant United States Attore
                                                     Chief, Asset Forfeiture Section
                                                     601 N.W. Loop 410, Suite 600
                                                     San Antonio, Texas 78216
                                                     Tel: (210) 384-7040
                                                     Fax: (210) 384-7045
                                                     Email: mary.nelda.va1adezusdoj .gov
                                                     Texas Bar No. 20421844

                                                     Attorneys for the United States of America




 Appendix A, which is being filed along with this complaint, will be sent to those known to the
United States to have an interest in the Respondent Currency.
      Case 5:19-cv-00242-OLG Document 2-1 Filed 03/12/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                 Petitioner,

V.                                                            CIVIL NO.

$840,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY,
                                                            SAl 9CA02490
                                 Respondent.

                          NOTICE OF COMPLAINT FOR FORFEITURE

         1.        On _______________________, 2019, a Verified Complaint for Forfeiture       in   rem

was filed in this Court by the United States Attorney for the Western District of Texas and

Assistant United States Attorney Mary Nelda G. Valadez, against the property described below,

which is also specifically described in the Verified Complaint for Forfeiture, for violations of Title

18 U.S.C. § 1343, and subject to forfeiture to the United States    of America pursuant to Title     18

U.S.C.   §    981(a)(1)(C), namely:

         $840,000.00, More or Less, in United States Currency, seized on December 12, 2018
         from Capital One Bank (account # XXXXXX7988),

hereinafter the "Respondent Currency."

         2.        Pursuant to Supplemental Rule G(4)(b), notice to any person who reasonably

appears to be a potential claimant shall be by direct notice. Accompanying this notice is the

Verified Complaint for Forfeiture which has been filed in this cause and which describes the

Respondent Currency. Pursuant to Supplemental Rule G(4)(b), any person claiming an interest

in the Respondent Currency who has received direct notice of this forfeiture action must file a

Claim, in compliance with Rule G(5)(a), with the court within thirty-five (35) days after the

                                                                                      APPENDIX B
4   4          Case 5:19-cv-00242-OLG Document 2-1 Filed 03/12/19 Page 2 of 2



        notice was sent, if delivered by mail (if mailed, the date sent is provided below), or within 35

        days of the date of delivery, if notice was personally served. An Answer or motion under Rule

        12   of the Federal Rules of Civil Procedure must then be filed within twenty-one (21) days of the

        Claim being filed.

                 The Claim and Answer must be filed with the Clerk of the Court, 655 E. Cesar E. Chavez

        Blvd., Room G65, San Antonio, Texas 78206, and copies of each must be served upon Assistant

        United States Attorney Mary Nelda G. Valadez, 601 N.W. Loop 410, Suite 600, San Antonio,

        Texas 78216, or default and forfeiture will be ordered.     See   Title 18 U.S.C.   §   983(a)(4)(A) and

        Rule 0(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

        Actions.

                 Failure to follow the requirements set forth above will result in a judgment by default taken

        against you for the relief demanded in the complaint.

                 DATE NOTICE SENT:




                                                          2
      Case 5:19-cv-00242-OLG Document 2-2 Filed 03/12/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                Petitioner,

V.                                                                CIVIL NO.

$840,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY,

                                Respondent.

                    ORDER FOR WARRANT OF ARREST OF PROPERTY

           WHEREAS a Verified Complaint for Forfeiture       in   rem was filed on

2019, against the following property:

           $840,000.00, More or Less, in United States Currency, seized on December 12, 2018
           from Capital One Bank (account # XXXXXX7988),

hereinafter the "Respondent Currency," alleging that the Respondent Currency is subject to

forfeiture to the United States of America pursuant to Title 18 U.S.C. § 981 (a)( 1 )(C) for violations

of Title   18 U.S.C. § 1343; IT IS THEREFORE

           ORDERED that a Warrant for Arrest of Respondent Currency issue as prayed for, and that

the United States Marshals Service or its designated agent for the Western District of Texas, or

any other law enforcement officer, or any other person or organization authorized by law to enforce

the warrant, be commanded to arrest the Respondent Currency and to take actual or constructive

possession for safe custody as provided by Rule G, Supplemental Rules of Federal Rules of Civil

Procedure until further order of the Court, and to use whatever means may be appropriate to protect

and maintain the Respondent Currency while in custody, including designating a substitute

custodian or representative for the purposes of maintaining the care and custody of the Respondent
      Case 5:19-cv-00242-OLG Document 2-2 Filed 03/12/19 Page 2 of 2



Currency and to make a return as provided by law.

       SIGNEDthis             day of   ___________________,2019.




                                           UNITED STATES DISTRICT JUDGE
      Case 5:19-cv-00242-OLG Document 2-3 Filed 03/12/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

UNITED STATES OF AMERICA,

                                 Petitioner,

V.

$840,000.00, MORE OR LESS, IN UNITED
STATES CURRENCY,

                                 Respondent.

                         WARRANT FOR THE ARREST OF PROPERTY

TO THE UNITED STATES MARSHALS SERVICE, OR ITS DESIGNATED AGENT, OR
OTHER AUTHORIZED LAW ENFORCEMENT OFFICER OR ANY OTHER PERSON
OR ORGANIZATION AUTHORIZED BY LAW TO ENFORCE THE WARRANT:

       WHEREAS a Verified Complaint for Forfeiture         in   rem was filed on __________, 2019,

against the following property:

       $840,000.00, More or Less, in United States Currency, seized on December 12, 2018
       from Capital One Bank (account # XXXXXX7988),

hereinafter the "Respondent Currency," alleging that the Respondent Currency is subject to

forfeiture to the United States of America pursuant to Title 18 U.S.C.   §   981 (a)( 1 )(C) for violations

of Title 18 U.S.C.   §   1343, and

       WHEREAS an Qrder has been entered by the United States District Court for the Western

District of Texas that a Warrant for Arrest of Property be issued as prayed for by Petitioner United

States of America.

       YOU ARE THEREFORE COMMANDED to arrest and take actual or constructive

possession of the Respondent Currency as soon as practicable by serving a copy of this warrant on

the custodian in whose possession, custody or control the Respondent Currency is presently found,
--
          Case 5:19-cv-00242-OLG Document 2-3 Filed 03/12/19 Page 2 of 2



     and to use whatever means may be appropriate to protect and maintain the Respondent Currency

     in your custody until further order of this Court, including designating a substitute custodian or

     representative for the purposes of maintaining the care and custody of the Respondent Currency

     and to make a return as provided by law.

            SIGNED this             day of _______________,2019.



                                                         JEANNETTE CLACK
                                                         United States District Clerk
                                                         Western District of Texas



                                                         Deputy




                                                    2
                                  Case 5:19-cv-00242-OLG Document 2-4 Filed 03/12/19 Page 1 of 1
    JS 44 (Rev. 06/17)                                                              CIVIL          COVER SHEET
    The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
    provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
    purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEAT PAGE OF THIS FORM.)

    I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
                  United States of America                                                                                $840,000.00, More or Less, in United States Currency

         (b) County of Residence of First Listed Plaintiff                                                                County of Residence of First Listed Defendant                  Bexar
                                         (EXCEPTIN US. PLAINTIFF CASES)                                                                        (IN US. PLAINTIFF CASES ONLY)
                                                                                                                          NOTE:    IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                   THE TRACT OF LAND INVOLVED.


         (c) Attorneys       (Firm Name, Address, and Telephone Number)                                                   Attomeys (IfKnown)
                Mary Nelda G. Valadez, U.S. Attorneys Office
                601 NW Loop 410, Suite 600, San Antonio, TX 78216
                210-384-7040                                                                                                SA19CA0242
                                                                                                          III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an
    II. BASIS OF JURISDICTION (Place an                            'X" in One Box Only)                                                                                                           "X" in One Boxfor Plaintiff
                                                                                                                    (For Diversity Cases Only)                                             and One Boxfor Defendant)
         I     U.S. Government                   3   Federal Question                                                                         PTF           DEF                                           PTF      DEE
                 Plaintiff                             (US. Government Not a Party)                           Citizen of This State             I                  I   Incorporated or Principal Place            4          4
                                                                                                                                                                         of Business In This State

         2     U.S. Government                   4   Diversity                                                Citizen of Another State                 2          2    Incorporated andPrincipal Place             5         5
                  Defendant                            (Indicate Citizenship of Parties in Item III)                                                                      of Business In Another State

                                                                                                              Citizen or Subject of a                  3          3    Foreign Nation                              6         6
                                                                                                                Foreign Country
    IV. NATURE OF SUIT (Place an "A" in One Box Only)                                                                                                         Click here for: Nature of Suit Code Descrintions.
I                 CONTRACT                                                FORTS                                  FORI-ItITURE(PENALIY                          IIANICR1JPTCY                 OTItl:RSTATI;iYS
         110 Insurance                          PERSONAL INJURY                   PERSONAL INJURY                625 Drug Related Seizure                  422 Appeal 28 USC 158                375 False Claims Act
         120 Marine                             310 Airplane                      365 Personal Injuly .              of Property 21 USC 881                423 Withdrawal                       376 Qui Tam (31 USC
         130 Miller Act                         315 Airplane Product                  Product Liability          690 Other                                       28 USC 157                          3729(a))
         140 Negotiable Instrument                   Liability                    367 Health Care/                                                                                              400 State Reapportionment
         150 Recovery of Overpayment            320 Assault, Libel &                  Pharmaceutical                                                       PROPERTY R14,lt       FS         P   410 Antitrust
             & Enforcement of Judgment               Slander                          Personal Injury                                                      820 Copyrights                       430 Banks and Banking
         151 Medicare Act                       330 Federal Employers'                Product Liability                                                    830 Patent                           450 Commerce
         152 Recovery of Defaulted                   Liability                    368 Asbestos Personal                                                    835 Patent - Abbreviated             460 Deportation
             Student Loans                      340 Marine                             Injwy Product                                                           New Drug Application             470 Racketeer Influenced and
             (Excludes Veterans)                345 Marine Product                     Liability                                                           840 Trademark                            Corrupt Organizations
         153 Recovery of Overpayment                 Liability                   PERSONAL PROPERTY                         LABOR                           SOCIAL SECURITY                  J   480 Consumer Credit
             of Veteran's Benefits              350 Motor Vehicle                 370 Other Fraud                710 Fair Labor Standards                  861 HIA (1395ff)                     490 Cable/Sat TV
         160 Stockholders' Suits                355 Motor Vehicle                 371 Truth in Lending               Act                                   862   Black Lung (923)               850 Securities/Commodities/
         190 Other Contract                         Product Liability             380 Other Personal             720 Labor/Management                      863   DIWC/DIWW (405(g))                  Exchange
         195 Contract Product Liability         360 Other Personal                    Property Damage                Relations                             864   SSID Title XVI                 890 Other Statutory Actions
         196 Franchise                              Injury                        385 Property Damage            740 Railway Labor Act                     865   RSI (405(g))                   891 Agricultural Acts
                                                362 Personal Injury -                 Product Liability       [J 751 Family and Medical                                                         893 Environmental Matters
                                                    Medical Malpractice                                              Leave Act                                                                  895 Freedom of Information
               RE.L PROPERT\                      CI\ IL RIGH'S                  PRISONER PETITtONS              790 Other Labor Litigation                FEDERAL TAX SI II S                       Act
         210   Land Condemnation                440 Other Civil Rights            Habeas Corpus:                 791 Employee Retirement                   870 Taxes (U.S. Plaintiff            896 Arbitration
         220   Foreclosure                  1   441 Voting                        463 Alien Detainee                 Income Security Act                       or Defendant)                    899 Administrative Procedure
         230   Rent Lease & Ejectment           442 Employment                    510 Motions to Vacate                                                    871 IRSThird Party                       Act/Review or Appeal of
         240   Torts to Land                    443 Housing/                          Sentence                                                                 26 USC 7609                          Agency Decision
         245   Tort Product Liability               Accommodations                530 General                                                                                                   950 Constitutionality of
         290   All Other Real Property          445 Amer. w/Disabilities   -      535 Death Penalty                   I   sIMJGRATtON                                                               State Statutes
                                                    Employment                    Other:                         462 Naturalization Application
                                                446 Amer. w/Disabilities   -      540   Mandamus & Other         465 Other Immigration
                                                    Other                         550   Civil Rights                 Actions
                                                448 Education                     555   Prison Condition
                                                                                  560   Civil Detainee -
                                                                                        Conditions of
                                                                                        Confinement

    V. ORIGIN (Place an             "X" in One Box Only)
    1R   1     Original            2 Removed from                     3        Remanded from               4 Reinstated or              5   Transferred from              6 Multidistrict                8   Multidistrict
               Proceeding            State Court                               Appellate Court                Reopened                      Another District                Litigation -                     Litigation -
                                                                                                                                            (specfy)                          Transfer                       Direct File
                                                 Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI. CAUSE OF ACTION
                                                                                   h,   kni,
    VII. REQUESTED IN     1J CHECK IF THIS IS A CLASS ACTION                                                     DEMAND S                                          CHECK YES only if demanded in complaint:
         COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                             JURY DEMAND:           Yes       No
    VIII. RELATED CASE(S)
                            (See instructions):
          IF ANY                                JUDGE                                                                                                      DOCKET NUMBER
    DATE


         R OFFICE USE ONLY
                                                                                        U                 U
         RECEIPT #                       AMOUNT                                         APPLYING IFP                                    JUDGE                                 MAG.     JUDGEMJ.IIHJB
